Citation Nr: 0124585	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
jaw disability with related damage to teeth, face, throat and 
lungs as a result of Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from 
November 1970 to November 1974. 

In the February 2000 substantive appeal, the veteran 
requested an appeal hearing before a traveling member of the 
Board.  The hearing was scheduled for September 21, 2000, but 
the veteran canceled such hearing (as per a May 2001 RO 
letter).  Subsequently, the veteran's hearing was rescheduled 
for June 8, 2001.  However, although the veteran's mailed 
hearing notice was not returned as undeliverable, the veteran 
failed to appear for the hearing and there has been no 
request by either the veteran or his representative to 
reschedule the hearing (as per the October 2001 written brief 
presentation).  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.704 (2001).


REMAND

The law provides that the VA must pay disability compensation 
to a veteran in the same manner as if such disability, 
aggravation or death were service-connected under the 
following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.358, 
3.800 (2001).  Competent medical evidence is required to 
support claims involving a medical diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show that 
he/she suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
1991 & Supp. 2001); VAOPGCPREC 40-97 (Dec. 31, 1997); Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

In this case, the veteran indicates in his May 1998 claim 
that negligent treatment by the Dayton VA Medical Center 
(VAMC) resulted in damage to his jaw, teeth, face, throat, 
lungs and other related conditions.  Specifically, he notes 
that he was treated in May 1995 at the Dayton VAMC, dental 
care department, on an emergency basis due to pain.  He had a 
dry socket condition in an area where a VA dentist had pulled 
a tooth.  Three days later, he returned for follow up 
treatment as he continued to have pain.  And, ten days later, 
he once again returned to the Dayton VAMC due to continued 
pain.  At that time, the VA dentist only cleaned the socket, 
and additional treatment was refused.  Given these facts, the 
veteran contends he was forced to go to private doctors, 
dentists and an oral surgeon.  In January 1996, he was 
diagnosed with osteonecrosis of the left mandibula and left 
Eagle's syndrome.  He was referred to another specialist who 
performed minor oral surgery around the 17th tooth, which is 
the tooth reportedly pulled out by a VA dentist.  By this 
time, he was experiencing a number of other physical problems 
as a result of this injury, including but not limited to 
muscle damage of the face, breathing difficulties, and 
digestive problems, all partly due to abscesses in the jaw. 

In this respect, the VA has a duty to assist the veteran in 
substantiating his claim for VA benefits, and recent 
statutory changes ensure that this duty to assist applies in 
all new and pending claims for compensation.  See 38 U.S.C.A. 
§§ 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  This duty may 
include conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  And, in this case, the veteran has not 
yet been examined in conjunction with his claim for 
compensation under 38 U.S.C.A. § 1151. 

In view of the present record, an examination should be 
scheduled prior to Board adjudication of this claim, given 
the recent changes in the law regarding the scope of the VA's 
duty to notify the veteran and assist him in substantiating 
his VA claim.  Further, the veteran should be afforded the 
opportunity to submit additional treatment records, as well 
as inform VA of treating sources, including any treatment by 
Dr. Sims, Dr. Shanklin, and Thomas F. Lavene, D.D.S. (as per 
an April 1997 VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs), 
the original claim, and a bill from Thomas Lavene.).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should contact the veteran 
and obtain information with respect to 
any treatment he has received for his 
jaw disability with related damage to 
teeth, face, throat and lungs, from the 
early 1990s to the present, including 
but not limited to specific information 
regarding any treatment by Dr. Sims, 
Dr. Shanklin, and Thomas F. Lavene, 
D.D.S.  The RO should also ask the 
veteran to complete VA Forms 21- 4142 
(Authorization for the Release of 
Information) regarding any reported 
treatment records).  Subsequently, the 
RO should attempt to locate and 
associate with the claims files any 
reported medical records not already 
contained therein.  All records 
received should be made a permanent 
part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, 
the RO must properly document the 
claims file and notify the veteran that 
the above records could not be 
obtained.  Such notification shall 
identify the records VA is unable to 
obtain, briefly explain the efforts 
that VA made to obtain those records, 
and describe any further action to be 
taken by VA with respect to the claim, 
as required by 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

3.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed jaw 
disability with related damage to teeth, 
face, throat and lungs, claimed as 
residuals of his treatment at the Dayton 
VAMC in 1995.  The examiner should be 
provided an opportunity to review the 
claims folder, including this remand.  
The examiner should indicate in the 
report that the claims file was reviewed.  
All tests and studies deemed necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that any jaw disability with related 
damage to teeth, face, throat and lungs 
resulted from VA treatment and was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or other fault 
on VA's part.  The examiner should 
further provide an opinion as to whether 
it is at least as likely as not that any 
jaw disability with related damage to 
teeth, face, throat and lungs resulted 
from VA treatment and was due to an event 
which was not reasonably foreseeable.  
Lastly, the examiner should further 
provide an opinion as to whether any 
diagnosed jaw disability with related 
damage to teeth, face, throat and lungs, 
if found to have resulted from surgery or 
treatment, was a "necessary 
consequence" of such surgery/treatment.  
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  38 C.F.R. § 3.358 (c).  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a written report.

4.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

5.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should again adjudicate the veteran's 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a jaw 
disability with related damage to teeth, 
face, throat and lungs.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.





(CONTINUED ON NEXT PAGE)





Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




